DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2464469 A1.
GB 2464469 A1 discloses a method for installing a safety rail system on a flatbed trailer (1), as shown in Figures 1 and 2.  The method includes providing a safety rail system and providing operating instructions on a tangible, non-transitory medium, the patent publication.  The instructions include inserting a proximal end post assembly (4a) into a first side pocket (12), inserting a distal end post assembly (4b) into a second side pocket (12), and tightening a cable (6) that is coupled to the proximal end post assembly (4a) and the distal end post assembly (4b), as shown in Figure 1 and disclosed on lines 1-20 of page 8.  In reference to claim 19, an intermediate post is received in an intermediate pocket since three posts, or supports, are employed on each side, as disclosed on lines 9-11 of page 4. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2464469 A1 in view of Conny (9,573,629).
GB 2464469 A1 discloses first and second apertures (8) within the distal end post (4b) and the proximal end post assembly (4a).  A cable reel (9) is configured to spool and unspool the cable (6), as shown in Figure 1.  At least one intermediate post is located between the distal end post and the proximal end post since three posts are disclosed on lines 9-11 of page 4.  In reference to claims 9 and 10, a cable ratchet is coupled to the cable for tightening the cable and inherently for locking the cable to prevent spooling of the cable and fixing a length of the unspooled cable, as disclosed on lines 18-20 of page 8.  In reference to claim 14, the cable reel (9) is self-winding for automatic spooling of the cable when the safety rail is stowed from a deployed configuration to a stowed configuration, as disclosed on lines 13-16 of page 5.  In reference to claim 15, the cable reel includes a catch as part of the ratchet to hold the cable reel in a rotational orientation to maintain the cable in tension between the proximal end post and the distal end post assembly when the safety rail is in the deployed configuration along the flatbed trailer, as discloses on lines 18-20 of page 8.  The catch is releasable to enable unspooling of the cable when the safety rail is deployed from a stowed configuration to the deployed configuration. 
However, GB 2464469 does not disclose a plurality of intermediate posts.
Conny teaches a safety rail for a flatbed trailer that has more than two intermediate posts (24) on each side of the trailer, as shown in Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one additional intermediate post between the proximal end post assembly and the distal end post assembly connected to the cable of GB 2464469, as taught by Conny, that has first and second apertures and is received in an intermediate pocket on the flatbed trailer to either strengthen the railing system by providing additional connections between the railing system and the flatbed trailer or providing additional length to fit on longer flatbed trailers.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 1.
GB 2464469, as modified, discloses a second cable (7) passing through the second aperture of each post and coupled to the proximal end post assembly and the distal end post assembly.  However, GB 246449, as modified, does not disclose the second cable is connected to a second reel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second separate reel for the second cable of GB 246449, as modified, to prevent the cables from tangling and allowing easier replacement of a single cable in the event a cable is damaged.  
Allowable Subject Matter
Claims 2-7, 11-13, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        May 10, 2022